Title: August 2. 1796 Tuesday.
From: Adams, John
To: 


       Wrote to Mr. Sullivan by Dr. Tufts an Answer to his Inquiries concerning Mitchels Map and St. Croix River.
       My own Hands with Nathaniel Hayden only and my own oxen only, finished the great Wall upon Penn’s Hill. Mr. Benjamin Shaw and his Wife, (Charity Smith,) drank Tea with Us. He is a Clerk in the Branch Bank at 600 dollars a Year, and She is opening an Accademy of young Ladies for Painting and Music. They live in his Mothers House, and she boards with them. I took a ride with him in his Chaise to the Top of Penns Hill. If innate Levity is curable, they may be happy. If a soft, sweet Voice, a musical Ear, and melodious Modulations, could feed the hungry and cloath the naked, how happy might some People be. She rattles about Independence and boasts of having earned fifty dollars last Month. But the Foible of the Race is rattle.
      